Case 2:20-cv-00182-JPH-MJD Document 53 Filed 09/14/20 Page 1 of 2 PageID #: 870




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

ROBERT P. BASTON,                                     )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )      No. 2:20-cv-00182-JPH-MJD
                                                      )
ROBERT E. CARTER, JR., et al.                         )
                                                      )
                               Defendants.            )

               Entry on Motions for Injunctive Relief Unrelated to Plaintiff's Claims

        Plaintiff Robert Baston's complaint at Docket No. 1, which the Court screened pursuant to

 § 1915(A), remains the operative complaint in this matter. In its screening order, the Court

 identified two distinct Eight Amendment claims based on the facts that Mr. Baston alleged in his

 complaint, specifically: (1) that he was exposed to an Indiana Department of Correction ("IDOC")

 employee with flu-like symptoms amidst the COVID-19 pandemic and was denied testing

 following the exposure, and (2) that he was not provided adequate soap for washing his hands.

 See dkt. 5.

        Presently pending are several motions for injunctive relief that involve non-parties and are

 unrelated to the two claims identified by the Court in its screening order. See dkts. [13, 15]

 (concerning disciplinary reports by non-party guards); dkt. [22, 42] (concerning air humidity and

 throwing of feces by non-party inmates); dkt. [25] (concerning alleged mistreatment by non-party

 guards); dkt. [35] (concerning expiration dates on bottles of water provided by non-party Aramark

 Food Services); dkt, [37] (concerning an alleged constitutional violation by the compilation of data

 by non-party Indiana Department of Correction); dkts. [40, 42, 47] (concerning alleged confiscated

 food and denied requests for personal protective equipment by non-party prison officials); and dkt.

 [48] (concerning alleged excessive force against another non-party inmate). These motions are
                                                  1
Case 2:20-cv-00182-JPH-MJD Document 53 Filed 09/14/20 Page 2 of 2 PageID #: 871




 summarily denied. See Fed. R. Civ. P. 65(d)(2); Maddox v. Wexford Health Sources, Inc., 528

 Fed. Appx. 669, 672 (7th Cir. 2013) ("An injunction, like any 'enforcement action,' may be entered

 only against a litigant, that is, a party that has been served and is under the jurisdiction of the

 district court."); see also Eckes v. Byrd, No. 2:18-cv-00246-WTL-DLP, 2018 WL 4001737, at *2

 (S.D. Ind. Aug. 22, 2018) (denying motion for preliminary injunction unrelated to the conduct

 alleged in the complaint).

 SO ORDERED.

 Date: 9/14/2020




 Distribution:

 ROBERT P. BASTON
 209210
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 All Electronically Registered Counsel




                                                 2
